— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered April 18, 1990, convicting him of criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request to call an alibi witness, which application was made immediately prior to the commencement of jury selection. The defendant did not proffer a reasonable excuse for his failure to file a timely "notice of alibi” pursuant to CPL 250.20 (1), and the prosecutor established that because the crime took place 20 months prior to *291the request, it would be unduly burdensome for the People to locate any witnesses to refute the proposed testimony of the defendant’s alibi witness that the defendant was at a bar at the time of the crime (see, People v Marshall, 170 AD2d 463; People v Corpas, 150 AD2d 710, 711-715; People v Bunting, 134 AD2d 646, 648-649; People v Peralta, 127 AD2d 803; cf, People v Peterson, 96 AD2d 871).
The defendant’s other contentions are without merit. Hooper, J. P., Lawrence, Eiber and O’Brien, JJ., concur.